 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      GARETH PERRY,                                     No. 2:20-cv-0326 AC P
12
                         Plaintiff,
13
             v.                                         ORDER
14
      UNITED STATES PENITENTIARY
15    ATWATER,
16                       Defendant.
17

18

19          Plaintiff, a federal prisoner proceeding pro se, has filed a civil rights action pursuant to 42

20   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants. The

21   alleged violations took place in United States Penitentiary, Atwater in Merced County, which is

22   part of the Fresno Division of the United States District Court for the Eastern District of

23   California. See L.R. 120(d).

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   division of the court may, on the court’s own motion, be transferred to the proper division of the

26   court. Therefore, this action will be transferred to the Fresno Division of the court.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. This action is transferred to the United States District Court for the Eastern District of
                                                        1
 1   California sitting in Fresno; and
 2           2. All future filings shall reference the new Fresno case number assigned and shall be
 3   filed at:
                            United States District Court
 4                          Eastern District of California
                            2500 Tulare Street
 5                          Fresno, CA 93721
 6   DATED: February 24, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
